

Exhibit 10.4


NOBLE CORPORATION
TIME-VESTED CASH AWARD (INDUCEMENT AWARD) AGREEMENT
THIS TIME-VESTED CASH AWARD (INDUCEMENT AWARD) AGREEMENT (this “Instrument”),
effective as of July 1, 2020, by and between Noble Corporation plc, a public
limited company incorporated under the laws of England and Wales (the
“Company”), and Robert W. Eifler (“Employee”), evidences the time-vested Cash
Award (as defined in the Noble Corporation 2015 Omnibus Incentive Plan, as
amended (the “Plan”) granted hereunder to Employee and sets forth the
restrictions, terms and conditions that apply thereto.
W I T N E S S E T H:
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) and the Board previously determined that Employee
shall be granted one or more Inducement awards (the “Inducement Awards”) under
the Plan totaling $1,800,000 and in connection with, and effective as of the May
21, 2020 date of Employee’s appointment to Chief Executive Officer of the
Company (the “Transition Date”);
WHEREAS, the Inducement Awards have not previously been granted to Employee, and
the Committee and the Board have since determined that the Company’s 2020
compensation program shall be restructured to better align the compensation
provided thereunder with the Company’s current circumstances and employee
retention priorities (the “Compensation Restructuring”);
WHEREAS, Employee understands how the Compensation Restructuring shall relate to
him, and in connection therewith, the Committee has determined that it is
desirable to grant a portion of the Inducement Awards to Employee in the form of
a time-vested Cash Award pursuant to the Plan; and
WHEREAS, pursuant to the Plan, the Committee has determined that the time-vested
Cash Award so granted shall be subject to the restrictions, terms and conditions
set forth in this Instrument, and Employee desires to accept such award subject
to such terms and conditions;
NOW, THEREFORE, a time-vested Cash Award is hereby granted to Employee as
follows:
1.Time-Vested Cash Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, the Company hereby
grants a $810,000 Cash Award (the “Awarded Cash Amount”) to Employee pursuant to
the Plan. The Awarded Cash Amount is being granted to Employee effective as of
the date of this Instrument (the “Effective Date”) and shall be paid to Employee
as soon as practicable following the grant thereof, but shall remain subject to
service-based clawback restrictions pursuant to the Plan and this Instrument
(“Clawback Restrictions”). Pursuant to such Clawback Restrictions, the Awarded
Cash Amount shall not be deemed to be vested, unless and until such time that
the Clawback Restrictions shall lapse as set forth below.
2.Vesting and Clawback Restrictions in General.
(a) Except as set forth in Section 3 of this Instrument, the Awarded Cash Amount
shall vest and the Clawback Restrictions applicable thereto under this
Instrument shall lapse in accordance with the provisions of the attached
Schedule I, provided that Employee remains continuously employed by the Company
from the Effective Date to the end of the Restricted Period set forth on
Schedule I. Employee shall be obligated to repay the Awarded Cash Amount to the
Company (i.e., the Clawback Restrictions shall apply to the Awarded Cash Amount)
upon the termination of Employee’s employment with the Company (including





--------------------------------------------------------------------------------



Exhibit 10.4


any of its affiliates) during the Restricted Period for any reason other than
(i) death of Employee, (ii) Disability of Employee, (iii) the Company’s
termination of Employee’s employment other than for Cause (as defined below) or
(iv) Employee’s voluntary termination of employment due to Good Reason (as
defined below). Any such event of termination described in clauses (i) through
(iv) of the preceding sentence is referred to herein as “Qualified Termination”
and any such termination that is not a result of a Qualified Termination is
referred to herein as a “Service Clawback Trigger Event”. Any repayment required
pursuant to this Section 2(a) shall be paid by Employee to the Company within
fifteen days after receipt by Employee of the associated repayment instructions
relating to the Service Clawback Trigger Event, it being understood that
repayment instructions will be provided to Employee promptly following the
occurrence of such Service Clawback Trigger Event.
(b)If Employee’s employment terminates during the Restricted Period due to a
Qualified Termination, then, if applicable, a portion of the Awarded Cash Amount
shall not vest and Employee shall be obligated to repay such portion of the
Awarded Cash Amount to the Company (i.e., the Clawback Restrictions shall apply
to such portion of the Awarded Cash Amount) (the “Excluded Amount”). The
Excluded Amount shall be determined by multiplying the Awarded Cash Amount by a
fraction, (x) the numerator of which is the number of calendar months remaining
in 2020 that end after the date of Employee’s Qualified Termination, and (y) the
denominator of which is 6. Any repayment required pursuant to this Section 2(b)
shall be paid by Employee to the Company within fifteen days after receipt by
Employee of the associated repayment instructions relating to Employee’s
Qualified Termination (the “Early Clawback Trigger Event”), it being understood
that repayment instructions will be provided to Employee promptly following the
occurrence of such Early Clawback Trigger Event (and references to Employee in
this sentence include the parties, as applicable, described in Section 8 below).
For purposes of this Instrument, transfers of employment without interruption of
service between or among the Company and any of its affiliates shall not be
considered a termination of employment.
3.Definitions.
(a)For purposes of this Instrument, “Cause” shall mean (i) the willful and
continued failure of Employee to perform substantially Employee’s duties for the
Company (other than any such failure resulting from bodily injury or disease or
any other incapacity due to mental or physical illness); or (ii) the willful
engaging by Employee in illegal conduct or gross misconduct that is materially
and demonstrably detrimental to the Company and/or its affiliates, monetarily or
otherwise. For purposes of this provision, no act, or failure to act, on the
part of Employee shall be considered “willful” unless done, or omitted to be
done, by Employee in bad faith or without reasonable belief that Employee’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Employee in good faith and in the
best interests of the Company and its affiliates.
(b)For purposes of this Instrument, “Good Reason” shall mean any of the
following (without Employee’s express written consent): (i) a material
diminution in Employee’s base salary other than any diminution effected as a
part of, and consistent with, a general reduction in salaries also applicable to
other similarly situated employees, or (ii) the Company’s requiring Employee to
be based at any office or location that is more than 50 miles from Employee’s
principal office or location other than such a change in office or location
where there is no material diminution in Employee’s general overall
responsibility. Notwithstanding the foregoing, Employee shall not have the right
to terminate Employee’s employment hereunder for Good Reason unless (x) within
60 days of the initial existence of the condition or conditions giving rise to
such right Employee provides written notice to the Corporate Secretary of the
Company of the existence of such condition or conditions, and (y) the Company
fails to remedy such condition or conditions within 30 days following the
receipt of such written notice (the “Cure Period”). If any such condition is not





--------------------------------------------------------------------------------



Exhibit 10.4


remedied within the Cure Period, Employee must terminate his employment with the
Company within a reasonable period of time, not to exceed 30 days, following the
end of the Cure Period.
4.Withholding Taxes. The Company may withhold from any amounts payable under
this Instrument such federal, state, local, foreign or other taxes of any kind
that are required to be withheld pursuant to any applicable law or regulation.
5.Non-Assignability. This Instrument is not assignable or transferable by
Employee. No right or interest of Employee under this Instrument or the Plan may
be assigned, transferred or alienated, in whole or in part, either directly or
by operation of law (except pursuant to a qualified domestic relations order
within the meaning of Section 414(p) of the Code or a similar domestic relations
order under applicable foreign law, either in such form as is acceptable to the
Committee), and no such right or interest shall be liable for or subject to any
debt, obligation or liability of Employee.
6.Other Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Instrument shall have the meanings assigned to them under the provisions of the
Plan. The Awarded Cash Amount subject to this Instrument shall be governed by
and subject to all applicable provisions of the Plan. This Instrument is subject
to the Plan, and the Plan shall govern where there is any inconsistency between
the Plan and this Instrument.
7.Governing Law. This Instrument shall be governed by and construed and enforced
in accordance with the laws of the State of Texas, without regard to the
principles of conflicts of laws thereof, except to the extent Texas law is
preempted by federal law of the United States or by the laws of England and
Wales.
8.Binding Effect. This Instrument shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors and permitted assigns.
9.Prior Communications; Amendment. This Instrument, together with any Schedules
and Exhibits and any other writings referred to herein or delivered pursuant
hereto, evidences the Award granted hereunder, which shall be subject to the
restrictions, terms and conditions hereof, and supersedes all prior agreements
and understandings, whether written or oral, between the parties with respect to
the subject matter hereof. To the fullest extent provided by applicable law,
this Instrument may only be amended, modified and supplemented in accordance
with the applicable terms and conditions set forth in the Plan.
10.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if directed in the manner specified below, to the
parties at the following addresses and numbers:
(a)If to the Company, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:
Noble Corporation plc
c/o Noble Drilling Services Inc.
13135 South Dairy Ashford, Suite 800
Sugar Land, Texas 77478-3686
Attention: Corporate Secretary
Fax: 281-491-2092





--------------------------------------------------------------------------------



Exhibit 10.4




With a copy to:


Chairman of Compensation Committee of Noble Corporation plc
c/o Noble Drilling Services Inc.
13135 South Dairy Ashford, Suite 800
Sugar Land, Texas 77478-3686
Fax: 281-491-2092


(b)     If to Employee, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
The last known address and number for Employee as maintained in the personnel
records of the Company


For purposes of this Section 10, the Company shall provide Employee with written
notice of any change of the Company’s address, and Employee shall be responsible
for providing the Company with proper notice of any change of Employee’s address
pursuant to the Company’s personnel policies, and from and after the giving of
such notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.
11.Severability. If any provision of this Instrument is held to be
unenforceable, this Instrument shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects the restrictions, terms and conditions set forth in this
Instrument shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.
12.Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Instrument, and
shall not affect in any manner the meaning or interpretation of this Instrument.
13.Gender. Pronouns in masculine, feminine and neuter genders shall be construed
to include any other gender, and words in the singular form shall be construed
to include the plural and vice versa, unless the context otherwise requires.
14.References. The words “this Instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Instrument as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Instrument, such
words shall be deemed to be followed by the words “without limitation.”
15.Compliance with Code Section 409A. The compensation payable to or with
respect to Employee pursuant to the Awarded Cash Amount is intended to be
compensation that is not subject to the tax imposed by Code Section 409A, and
this Instrument shall be administered and construed to the fullest extent
possible to reflect and implement such intent.





--------------------------------------------------------------------------------



Exhibit 10.4




IN WITNESS WHEREOF, the Company and Employee have entered into this Instrument
as of the date first above written.
NOBLE CORPORATION PLC


By:    /s/ William E. Turcotte    
William E. Turcotte
Senior Vice President, General Counsel
and Corporate Secretary




EMPLOYEE




/s/ Robert W. Eifler    


Robert W. Eifler





--------------------------------------------------------------------------------



Exhibit 10.4




SCHEDULE I
NOBLE CORPORATION
RESTRICTED PERIOD
FOR AWARD OF TIME-VESTED CASH AWARD
The “Restricted Period” applicable to this Instrument shall begin on the
Transition Date and shall end as of the later of (i) the first anniversary of
the Transition Date (the “One-Year Period”), or (ii) in the event the Company is
subject to chapter 11 bankruptcy protection under the U.S. Bankruptcy Code as of
the close of the One-Year Period, such time that the bankruptcy court (x)
approves the Company’s chapter 11 plan of reorganization, (y) converts the
Company’s chapter 11 plan of reorganization to a chapter 7 liquidation
proceeding, or (z) dismisses the Company’s bankruptcy proceeding, whichever is
earliest and without regard to any appeal of any order of the bankruptcy court
in connection with clauses (x), (y) or (z) above.





